ACCEPTED
                                                                                                                                                          03-14-00340-CV
                                                                                                                                                                 4634346
                                                                                                                                                THIRD COURT OF APPEALS
                                                                                                                                                           AUSTIN, TEXAS
                                                                                                                                                    3/25/2015 11:12:20 AM
                                                                                                                                                         JEFFREY D. KYLE
                                                                                                                                                                   CLERK




                                                                                                                    FILED IN
                                                                                                           3rd COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
MEGAN NEAL                                                                                                           (512) 475-4009
ASSISTANT ATTORNEY GENERAL                                                                                 3/25/2015 11:12:20 AM
                                                                                                MEGAN.NEAL@texasattorneygeneral.gov
                                                                                                               JEFFREY D. KYLE
                                                                                                                       Clerk
                                                           March 25, 2015

VIA E-FILING
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
P. O. Box 12547
Austin, TX 78711-2547

Re:     Court of Appeals No. 03-14-00340-CV
        Trial Court No. D-1-GN-13-001238
        Appellants CPS Energy, Time Warner Cable Texas LLC, and Southwestern Bell Telephone
        Company d/b/a AT&T/Cross-Appellant, Public Utility Commission of Texas v.
        Appellees Public Utility Commission of Texas/Cross-Appellee, CPS Energy, Time Warner
        Cable Texas LLC and Southwestern Bell Telephone Company d/b/a AT&T

Dear Mr. Kyle:

       In response to the Court’s March 12, 2015 letter, I am writing to advise the Court
that I will present oral argument on behalf of the Public Utility Commission of Texas
in the above-referenced matter.

        Thank you.

                                                                               Sincerely,

                                                                               /s/ Megan Neal
                                                                               Megan Neal
                                                                               State Bar No. 24043797

MN/lab
cc:  Counsel of record - via electronic service



         P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was electronically
filed with the Court of Appeals for the Third District of Texas. All counsel were served
with a true and correct copy of this document electronically or by email on the 25th day
of March, 2015, to the following:

Alfred R. Herrera                             Michael T. Sullivan
Felipe Alonso III                             MAYER BROWN LLP
Sean Farrell                                  71 S. Wacker Drive
HERRERA & BOYLE, PLLC                         Chicago, IL 60606
816 Congress Avenue, Suite 1250               (312) 782-0600
Austin, TX 78701                              (312) 706-8689 (fax)
(512) 474-1492                                msullivan@mayerbrown.com
(512) 474-2507 (fax)
aherrera@aherreraboylelaw.com                 Joseph E. Cosgrove, Jr.
falonso@aherreraboylelaw.com                  Katherine C. Swaller
sfarrell@aherreraboylelaw.com                 Thomas Ballo
                                              AT&T LEGAL DEPARTMENT
Curt D. Brockman                              816 Congress Avenue, Suite 1100
CPS Energy                                    Austin, TX 78701
145 Navarro                                   (512) 457-2304
P. O. Box 1771                                (512) 870-3420 (fax)
San Antonio, TX 78296                         joseph.cosgrove.jr@att.com
(210) 353-5689                                katherine.swaller@att.com
(210) 353-6832 (fax)                          thomas.ballo@att.com
cdbrockmann@cpsenergy.com
Attorneys for CPS Energy
                                              Paul A. Drummond
                                              Natalie L. Hall
                                              AT&T LEGAL DEPARTMENT
                                              1010 N. St. Mary’s, Rm 14Q
                                              San Antonio, TX 78215
                                              (210) 351-4830
                                              (210) 886-2127 (fax)
                                              paul.drummond@att.com
                                              natalie.hall@att.com
                                              Attorneys for AT&T




                                     Page 2
Valerie P. Kirk                            John Davidson Thomas
Melissa Lorber                             Paul A. Werner
ENOCH KEVER PLLC                           James Aaron George
600 Congress Avenue, Suite 2800            SHEPPARD MULLIN RICHTER &
Austin, TX 78701                           HAMPTON LLP
(512) 615-1200                             2099 Pennsylvania Ave., N.W.
(512) 615-1198 (fax)                       Suite 100
vkirk@enochkever.com                       Washington, D.C. 20006
mlorber@enochkever.com                     (202) 747-1900
Attorneys for Time Warner                  (202) 747-1901 (fax)
                                           dthomas@sheppardmullin.com
                                           pwerner@sheppardmullin.com
                                           ageorge@sheppardmullin.com
                                           Attorneys for Time Warner

                                      /s/ Megan Neal
                                      Megan Neal




                                  Page 3